[Cite as State v. Gordon, 2020-Ohio-3655.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :      JUDGES:
                                             :      Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                   :      Hon. John W. Wise, J.
                                             :      Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
RAHEEM N. GORDON                             :      Case No. 2019 CA 00182
                                             :
        Defendant-Appellant                  :      OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2019CR1312



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   July 8, 2020




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOHN D. FERRARO                                     BERNARD L. HUNT
PROSECUTING ATTORNEY                                2395 McGinty Road, NW
STARK COUNTY, OHIO                                  North Canton, OH 44720

By: KATHLEEN O. TATARSKY
110 Central Plaza, South
Suite 510
Canton, OH 44702-1413
Stark County, Case No. 2019 CA 00182                                                   2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Raheem N. Gordon, appeals the November 13,

2019 judgment entry of the Court of Common Pleas of Stark County, Ohio, denying his

motion to suppress. Plaintiff-Appellee is the state of Ohio.

                               PROCEDURAL HISTORY

       {¶ 2} On July 26, 2019, the Stark County Grand Jury indicted appellant on one

count of tampering with evidence in violation of R.C. 2921.12, one count of having

weapons while under disability in violation of R.C. 2923.13, and one count of carrying a

concealed weapon in violation of R.C. 2923.12.

       {¶ 3} On September 20, 2019, appellant filed a motion to suppress, claiming an

illegal stop and seizure. A hearing was held on November 4, 2019. By judgment entry

filed November 13, 2019, the trial court denied the motion.

       {¶ 4} On November 18, 2019, appellant pled no contest to the charges and

stipulated to a finding of guilty. By judgment entry filed November 25, 2019, the trial

court sentenced appellant to an aggregate term of thirty-six months in prison.

       {¶ 5} On March 24, 2020, the trial court filed a judgment entry nunc pro tunc to

reflect that appellant had pled no contest instead of guilty as erroneously stated in the

November 25, 2019 entry.

       {¶ 6} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

       {¶ 7} "THE TRIAL COURT ERRED IN OVERRULING THE APPELLANT'S

MOTION TO SUPPRESS."
Stark County, Case No. 2019 CA 00182                                                 3

                                            I

      {¶ 8} In his sole assignment of error, appellant claims the trial court erred in

denying his motion to suppress. We disagree.

      {¶ 9} As stated by the Supreme Court of Ohio in State v. Leak, 145 Ohio St.3d

165, 2016-Ohio-154, 47 N.E.3d 821, ¶ 12:



             "Appellate review of a motion to suppress presents a mixed

      question of law and fact." State v. Burnside, 100 Ohio St.3d 152, 2003-

      Ohio-5372, 797 N.E.2d 71, ¶ 8. In ruling on a motion to suppress, "the

      trial court assumes the role of trier of fact and is therefore in the best

      position to resolve factual questions and evaluate the credibility of

      witnesses." Id., citing State v. Mills, 62 Ohio St.3d 357, 366, 582 N.E.2d

      972 (1992). On appeal, we "must accept the trial court's findings of fact if

      they are supported by competent, credible evidence." Id., citing State v.

      Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982). Accepting those

      facts as true, we must then "independently determine as a matter of law,

      without deference to the conclusion of the trial court, whether the facts

      satisfy the applicable legal standard." Id.



      {¶ 10} As the United States Supreme Court held in Ornelas v. U.S., 517 U.S.

690, 116 S.Ct. 1657, 1663, 134 L.Ed.2d 94 (1996), "…as a general matter

determinations of reasonable suspicion and probable cause should be reviewed de

novo on appeal."
Stark County, Case No. 2019 CA 00182                                                     4

      {¶ 11} The Fourth Amendment to the United States Constitution guarantees

"[t]he right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures." In Terry v. Ohio, 392 U.S. 1, 22, 88

S.Ct. 1868, 20 L.Ed.2d 889 (1968), the United States Supreme Court determined that "a

police officer may in appropriate circumstances and in an appropriate manner approach

a person for purposes of investigating possible criminal behavior even though there is

no probable cause to make an arrest."           However, for the propriety of a brief

investigatory stop pursuant to Terry, the police officer involved "must be able to point to

specific and articulable facts which, taken together with rational inferences from those

facts, reasonably warrant that intrusion." Id. at 21. Such an investigatory stop "must be

viewed in the light of the totality of the surrounding circumstances" as "viewed through

the eyes of the reasonable and prudent police officer on the scene who must react to

events as they unfold." State v. Freeman, 64 Ohio St.2d 291, 414 N.E.2d 1044 (1980),

paragraph one of the syllabus; State v. Andrews, 57 Ohio St.3d 86, 87-88, 565 N.E.2d

1271 (1991).

      {¶ 12} In his motion to suppress, appellant sought to suppress the firearm

confiscated at the scene and any statements he may have made. Appellant argued

there was no reasonable articulable suspicion to stop and speak to him, and upon being

detained, he was questioned without being advised of his Miranda rights.

      {¶ 13} The sole witness at the suppression hearing was the responding officer,

Perry Township Police Patrolman Stephen Slone. On June 30, 2019, Patrolman Slone

responded to "a call of a female being assaulted, actively assaulted by a male, that the

male was known to have a firearm." T. at 8. The location was the Crown Motel in

Massillon, Ohio. Id. As Patrolman Slone pulled up to the motel, he observed a male
Stark County, Case No. 2019 CA 00182                                                   5

individual walking away from him.     Id.   Another male stepped out of an entrance,

pointed to the male walking away, and yelled " 'that's him, that's the guy.' " T. at 8-9.

The man walking away turned and saw Patrolman Slone and took off running. T. at 9.

Patrolman Slone pursued the male subject and noticed he was reaching in his front right

pocket. Id. The male ran into a room with an open doorway and then reemerged with

his hands up. T. at 10. After the male was secured, Patrolman Slone entered the open

room occupied by two men. Id. One of the men told Patrolman Slone that the male

subject "ran over there and hid a gun behind the couch." Id. Patrolman Slone retrieved

a firearm from behind the couch. Id. The firearm was loaded and there was one in the

chamber. T. at 11. A check of the serial number on the firearm indicated it had been

reported as stolen. Id. Patrolman Slone did not talk to appellant at the scene. T. at 12.

He was attempting to locate the female that was dispatched as having been assaulted,

but "she had several felony warrants and had fled the scene, so we were looking for

her." Id. Patrolman Slone did not have reason to believe that the firearm belonged to

one of the two men inside the room because he could see them from the open doorway.

T. at 20. Appellant was Mirandized in Patrolman Slone's presence at the police station

by another officer. T. at 20-21. To Patrolman Slone's knowledge, any statements made

by appellant came after he had been Mirandized. T. at 22-23. At the conclusion of the

suppression motion, defense counsel indicated he "simply initiated that [Miranda]

argument in light of the fact that I could not ascertain from the provided video at which

point Mr. Gordon was ever Mirandized." T. at 29.

      {¶ 14} In its November 13, 2019 judgment entry denying the motion to suppress,

the trial court concluded the patrolman "had a reasonable, articulable suspicion to stop

Defendant when Defendant was found at the location where a crime was just reported,
Stark County, Case No. 2019 CA 00182                                                  6

was identified as the perpetrator by a passerby at the scene, and fled upon seeing the

officer." "Furthermore, there was no evidence presented to this Court of any statement

made by Defendant until after he was being booked at the station. By that time, of

course, the officers had already discovered a weapon that was discarded by Defendant

and had been reported stolen and had probable cause to support Defendant's arrest."

       {¶ 15} We concur with the trial court's analysis. Patrolman Slone was responding

to a call of a possible assault of a female by a male who was known to have a firearm.

Upon arriving at the scene, another male pointed to appellant who was walking away

and told the patrolman he was the perpetrator. Appellant saw the patrolman and ran.

Patrolman Slone chased appellant until appellant ran into an open room and reemerged

with his hands up. An occupant of the room informed the patrolman that appellant had

placed a firearm behind the couch.       We believe these facts support a reasonable

articulable suspicion by Patrolman Sloan that appellant was engaged in criminal activity

thereby justifying the stop and seizure of appellant.

       {¶ 16} As for any statements made by appellant, they were made after he was

properly Mirandized at the police station in Patrolman Slone's presence.

       {¶ 17} Upon review, we find the trial court did not err in denying appellant's

motion to suppress.

       {¶ 18} The sole assignment of error is denied.
Stark County, Case No. 2019 CA 00182                                         7


      {¶ 19} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.




EEW/db